DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 20 September 2022 has been entered. Claims 1-13 and 15-27 remain pending in the application.

Claim Objections
Claim 27 is objected to because of the following informalities: line 3 recites “are both require” and should be changed to “are both required”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "the cluster label" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if this is the same or different from the multiple “cluster labels” referenced in claim 8. For examination purposes, “the cluster label” shall be considered as “a cluster label from the cluster labels of one or more clusters”.

Claim 27 recites the limitation "the same ultrasound probe and placement" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim shall be considered as “a same ultrasound probe and placement”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 11, 13 ,15 ,18 ,19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al., (US20170014645A1)(Hereinafter “Foo”) in view of Hidenori Shikata et al. (2004),( “An algorithm for localizing branch points of pulmonary vessels for nonrigid registration of the lungs”) (hereinafter “Shikata”) in further view of Kiely (US20190374189A1) (hereinafter “Kiely”).

Regarding claim 1, Foo teaches a method comprising: 
acquiring magnetic resonance (MR) image data ([0031] acquiring MR data) and ultrasound beamspace data of a patient over time ([0031] acquiring ultrasound data) prior to a treatment of a patient ([0031] MR and US data are acquired pretreatment); 
in the ultrasound beamspace data acquired prior to the treatment ([0031] ultrasound data is acquired pretreatment); 
generating a 3D MR volume from the MR image data acquired prior to the treatment ([0031] MR data is acquired pretreatment and generates a 4D image);
during the treatment of the patient, acquiring real-time ultrasound beamspace data of the patient ([0008] real-time ultrasound is acquired during therapy);
in the real-time ultrasound beamspace data ([0008] real-time ultrasound is acquired during therapy);
determining one or both of a location or orientation of a target anatomic region during the activation respiration phases of the patient using a 3D MR respiration phase volume for the patient ([0054] “tumor volume (CTV); [0039] “the position of the CTV (r, t) changes with patient respiration or motion… the MR images, M({right arrow over (r)}, t), that are representative of the respiratory state or motion state, R1(t), are used to determine the PTV or if the CTV is within the treatment beam.”, meaning this is determining the location of the CTV;[0057] the corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*, during the treatment phase are identified in real-time. From this identification, the target clinical tumor volume, CTV(t), as well as the planning treatment volume, PTV(t) for this time point, t* is identified ; The CTV would have different 3D MR respiration phase volume depending on the respective respiration phase; [0059] “matched MR images may be identified at 108, such as based on images having the closest aligned marker positions or set of unique identifiers. The target tumor volume is then identified at 110”) specific to the activation respiration phase ([0057] “ The corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*,” Claim 2 “the list of which represents different respiration or motion states”); and applying the treatment to the target anatomic region during the series of activation respiration phases ([0059] “If the target tumor volume is not within the static treatment plan volume, then the radiation beam is modulated off at 114. If the target volume is within the static treatment plan volume, then the radiation beam is modulated on at 116.”; [0061] “Radiation therapy, which includes linear movement of the radiation source + ultrasound, may be performed at 142….A match then correctly identifies the calibration (pre-treatment) images that most closely corresponds to the current respiration or motion state.” )
Foo teaches the method above, but fails to explicitly disclose tracking one or more vascular vessel bifurcations over time; based on a measure of the one or more tracked vascular bifurcations, determining one or more respiration phases of the patient over time; and tracking a plurality of vascular vessel bifurcations over time; based on a measure of the plurality of vascular vessel bifurcations.
However in the same pulmonary field of endeavor, Shikata teaches tracking  one or more of vascular vessel bifurcations over time(“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion); and based on a measure of the one or more tracked vascular bifurcations, determining one or more respiration phases of the patient over time(Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point” Introduction “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.”) tracking one or more vascular vessel bifurcations over time (Conclusion “A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.”); based on a measure of the one or more vessel bifurcations, determining one or more respiration phases of the patient over time (Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point”; Introduction “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.”).
	It would have been obvious to one of ordinary skill in the art at the time, to combine the method for respiration gating a patient treatment with real-time ultrasound time of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata). This combination would lead to the tracking of a plurality of real-time vascular bifurcations, as since the ultrasound beamspace data is in real time, the tracking of the vascular bifurcations which relies on the ultrasound beamspace data must also be in real time.
However Foo as modified by Shikata still fails to explicitly disclose for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the 3D MR volume and specific to the respective respiration phase, and is silent regarding predicting a series of activation respiration phases.
	However in the same respiratory field of endeavor, Kiely teaches for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the 3D MR volume ([0243] “Furthermore , in some embodiments , method 3100 is applicable to other types of imaging that are not strictly based on X - rays , for example positron emission tomography ( PET ) imaging or MRI imaging”; [0230]“The volumetric measurement of the patient's breathing is obtained using (3108) one or more volumetric breathing phase sensors (e.g., breathing phase sensor 110, FIG. 1) of the group consisting of: a three-dimensional (3D) scanner, [...]The volumetric measurement of the patient's breathing is determined from the point cloud of the surface of the patient's chest"”;[0233] “determining a breathing phase of the lung includes determining a volume of the lung.”; Kiely uses the volumetric measurement from the point cloud of the surface of the patient’s chest as 3D MR volume and from it, determines the breathing phase. Additionally, determining a breathing phase of the lung includes determining a volume of the lung, meaning it would determine the 3D respiration phase volume) and specific to the respective respiration phase ([0008] “while obtaining the volumetric measurement of the patient's breathing , determining , based on the volumetric measurement of the patient's breathing , a breathing phase of the patient . The method includes, in accordance with a determination that the breathing phase of the patient matches a predefined breathing phase”), and predicting a series of activation respiration phases ([0040] prediction model for predicting breathing phase)
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of modeling respiratory gating of Foo in view of Shikata with the method for determining the respiratory volume of breathing phases of and prediction model of Kiely, as this would improve radiation therapy devices by delivering more accurate doses to diseased tissue while minimizing radiation provided to healthy tissue (see Kiely [0255]).
	Regarding claim 2, Foo as modified by Shikata and Kiely teaches the method of claim 1, wherein Foo further teaches the ultrasound beamspace data comprises two- dimensional (2D) ultrasound beamspace data or three-dimensional (3D) ultrasound beamspace data (“the real-time ultrasound images can be a series of two-dimensional (2D) images acquired over time to obtain a 4D volume, or three-dimensional (3D) images acquired over time, to create the 4D MR images or the 4D ultrasound images,” [0016]).

	Regarding claim 3, Foo as modified by Shikata and Kiely teaches the method of claim 1, wherein Foo further teaches the MR image data and the ultrasound beamspace data are acquired concurrently (“MR and ultrasound images of the patient may be acquired concurrently at 94 using the MR system 24 and ultrasound system 26.”[0058]).

	Regarding claim 4, Foo as modified by Shikata and Kiely teaches the method of claim 1, but the aforementioned teachings fails to explicitly disclose the measure of the one or more tracked vascular vessel bifurcations comprises displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations.
	However in the same pulmonary field of endeavor, Shikata further teaches disclose the measure of the one or more one or more tracked vascular vessel bifurcations comprises displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations (“For a branch system such as a blood vessel system, measuring positional vectors from a branch point detectable between each volume by establishing the branch point as the characteristic point” 1. Introduction “taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point” Summary; with branching points as the centroids, the positional vectors of the branch point would include the displacement of the centroids).
It would have been obvious to one of ordinary skill in the art at the time, to modify the system capable of generating patient-specific respiration models of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).

Regarding claim 6, Foo as modified by Shikata and Kiely teaches the method of claim 1, but the aforementioned teachings fails to explicitly disclose determining the one or more respiration phases of the patient over time comprises: performing a cluster analysis using the measure of the one or more tracked vascular vessel bifurcations to identify one or more clusters, wherein each cluster corresponds to a respiration phase of the patient.
However in the same pulmonary field of endeavor, Shikata further teaches determining the one or more respiration phases of the patient over time comprises: performing a cluster analysis using the measure of the one or more tracked vascular vessel bifurcations to identify one or more clusters (see below fig. 6 flowchart of cluster analysis), wherein each cluster corresponds to a respiration phase of the patient (“obtaining positional vectors of the branch points of the pulmonary blood vessels, graph matching is necessary to determine the position of a branch point accurately and to determine the branch point correspondence relations between images of simultaneously different phases” 7. Discussion).

    PNG
    media_image1.png
    721
    328
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time, to modify method to generate a patient-specific respiration model of Foo with the cluster analysis as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).	

Regarding claim 7, Foo as modified by Shikata and Kiley teaches the method of claim 6, but lacks the cluster analysis comprises a graph-based cluster analysis.
	However in the same field of endeavor, Shikata further teaches a cluster analysis comprises a graph-based cluster analysis (“The method proposed obtains graph representations of an object using a method previously published, obtains approximately a product set region by taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point.” Summary).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of generating respiration models of Foo as modified by Shikata and Kiely with the graph-based cluster analysis of Shikata as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).

Regarding claim 11, Foo teaches a method for respiration gating a patient treatment ([0009] gating technique during radiation treatment), comprising: 
during a treatment procedure, acquiring real time ultrasound beamspace data of a patient over time ([0010] “The system thus comprises a controller having a processor configured to acquire acquisitions of … real-time 3D ultrasound images (U(r, t)) over time to produce 4D ultrasound images”); 
in the real time ultrasound beamspace data ([0010] “The system thus comprises a controller having a processor configured to acquire acquisitions of … real-time 3D ultrasound images (U(r, t)) over time to produce 4D ultrasound images”);
determining one or both of a location or orientation of a target anatomic region during the activation respiration phases of the patient using a 3D MR respiration phase volume for the patient generated prior to the treatment procedure ([0054] “tumor volume (CTV); [0039] “the position of the CTV (r, t) changes with patient respiration or motion… the MR images, M({right arrow over (r)}, t), that are representative of the respiratory state or motion state, R1(t), are used to determine the PTV or if the CTV is within the treatment beam.”, meaning this is determining the location of the CTV;[0057] the corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*, during the treatment phase are identified in real-time. From this identification, the target clinical tumor volume, CTV(t), as well as the planning treatment volume, PTV(t) for this time point, t* is identified ; The CTV would have different 3D MR respiration phase volume depending on the respective respiration phase; [0059] “matched MR images may be identified at 108, such as based on images having the closest aligned marker positions or set of unique identifiers. The target tumor volume is then identified at 110”; [0031] the MR data is generated pretreatment) and specific to the activation respiration phase ([0057]“ The corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*,”; claim 2 “the list of which represents different respiration or motion states”); 
applying the treatment to the target anatomic region during the series of activation respiration phases ([0059] “If the target tumor volume is not within the static treatment plan volume, then the radiation beam is modulated off at 114. If the target volume is within the static treatment plan volume, then the radiation beam is modulated on at 116.”; [0061]“Radiation therapy, which includes linear movement of the radiation source + ultrasound, may be performed at 142….A match then correctly identifies the calibration (pre-treatment) images that most closely corresponds to the current respiration or motion state.”). 
wherein the 3D MR respiration phase volume ([0057] “the corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*, during the treatment phase are identified in real-time. From this identification, the target clinical tumor volume, CTV(t), as well as the planning treatment volume, PTV(t) for this time point, t* is identified”; The CTV would have different 3D MR respiration phase volume depending on the respective respiration phase) for the patient is generated using concurrently acquired MR image data and ultrasound beamspace data of the patient over time prior to the treatment procedure ([0007] acquisition of US and MR are acquired concurrently; [0031] the US and MR data is acquired in pretreatment); and
wherein generating the 3D MR respiration volume ([0057] “the corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*, during the treatment phase are identified in real-time. From this identification, the target clinical tumor volume, CTV(t), as well as the planning treatment volume, PTV(t) for this time point, t* is identified”; The CTV would have different 3D MR respiration phase volume depending on the respective respiration phase) comprises:
in the ultrasound beamspace data acquired prior to the treatment procedure ([0031] US data is acquired pretreatment).
Foo teaches the method above, but fails to explicitly disclose tracking one or more vascular vessel bifurcations over time; based on a measure of the one or more tracked vascular bifurcations, a series of activation respiration phases of the patient during the treatment, and tracking one or more vascular vessel bifurcations over time; based on a measure of the one or more vessel bifurcations, determining one or more respiration phases of the patient over time. 
However in the same pulmonary field of endeavor, Shikata teaches tracking one or more vascular vessel bifurcations over time (Conclusion “A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.”); based on a measure of the tracked vascular bifurcations, a series of activation respiration phases of the patient during the treatment (Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point”; Introduction “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.”), tracking one or more vascular vessel bifurcations over time (Conclusion “A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.”); based on a measure of the one or more vessel bifurcations, determining one or more respiration phases of the patient over time (Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point”; Introduction “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.”).
	It would have been obvious to one of ordinary skill in the art at the time, to modify the method for respiration gating a patient treatment of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata). This combination would lead to the tracking of a plurality of real-time vascular bifurcations, as since the ultrasound beamspace data is in real time, the tracking of the vascular bifurcations which relies on the ultrasound beamspace data must also be in real time.
	However Foo as modified by Shikata fails to explicitly disclose for a respective respiration phase of the one or more respiration phases, determining the 3D MR respiration phase volume for the patient from a 3D MR volume acquired from the MR image data and specific to the respective respiration phase, and is silent regarding predicting a series of activation respiration phases.
	However in the same respiratory field of endeavor, Kiely teaches for a respective respiration phase of the one or more respiration phases, determining the 3D MR respiration phase volume for the patient from a 3D MR volume acquired from the MR image data (“Furthermore , in some embodiments , method 3100 is applicable to other types of imaging that are not strictly based on X - rays , for example positron emission tomography ( PET ) imaging or MRI imaging” [0243] ;“The volumetric measurement of the patient's breathing is obtained using (3108) one or more volumetric breathing phase sensors (e.g., breathing phase sensor 110, FIG. 1) of the group consisting of: a three-dimensional (3D) scanner, [...]The volumetric measurement of the patient's breathing is determined from the point cloud of the surface of the patient's chest"” [0230]; “determining a breathing phase of the lung includes determining a volume of the lung.”[0233]; Kiely uses the volumetric measurement from the point cloud of the surface of the patient’s chest as 3D MR volume and from it, determines the breathing phase. Additionally, determining a breathing phase of the lung includes determining a volume of the lung, meaning it would determine the 3D respiration phase volume) and specific to the respective respiration phase (“while obtaining the volumetric measurement of the patient's breathing , determining , based on the volumetric measurement of the patient's breathing , a breathing phase of the patient . The method includes, in accordance with a determination that the breathing phase of the patient matches a predefined breathing phase” [0008]), and predicting a series of activation phases ([0040] prediction model for predicting a breathing phase).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of modeling respiratory gating of Foo in view of Shikata with the method for determining the respiratory volume of breathing phases and prediction model of Kiely, as this would improve radiation therapy devices by delivering more accurate doses to diseased tissue while minimizing radiation provided to healthy tissue (see Kiely [0255]).

Regarding claim 13, Foo as modified by Shikata further teaches the method of 11 wherein the ultrasound beamspace data comprises two- dimensional (2D) ultrasound beamspace data or three-dimensional (3D) ultrasound beamspace data. (“the real-time ultrasound images can be a series of two-dimensional (2D) images acquired over time to obtain a 4D volume, or three-dimensional (3D) images acquired over time, to create the 4D MR images or the 4D ultrasound images,” [0016] 4D images are 3D images over time).

Regarding claim 15, Foo as modified by Shikata further teaches the method of 11, wherein Foo further teaches the measure of the one or more tracked vascular vessel bifurcations comprises displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations (“For a branch system such as a blood vessel system, measuring positional vectors from a branch point detectable between each volume by establishing the branch point as the characteristic point” 1. Introduction “taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point” Summary; with branching points as the centroids, the positional vectors of the branch point would include the displacement of the centroids). 

Regarding claim 18 Foo teaches an image guided treatment system ([0007] “a system is provided that includes…a magnetic resonance (MR) system and a radiation therapy (RT) system and an ultrasound transducer”) comprising: 
a memory encoding processor-executable routines (fig. 9 [0074] #219 memory [0084] instructions stored in storage elements); and 
a processing component configured to access the memory and execute the processor-executable routines (fig. 9 [0074 #214 processor [0084] processor executes instructions), wherein the routines, when executed by the processing component, cause the processing component to perform actions comprising (“The system also includes a controller having a processor configured to use the 4D ultrasound images and MR images from the MR system” abst): 
acquiring magnetic resonance (MR) image data and three-dimensional (3D) ultrasound beamspace data of a patient over time prior to a treatment of a patient ([0031] MR and 4D US data, which is 3D data over time, is acquired pretreatment); 
in the 3D ultrasound beamspace data prior to a treatment of a patient ([0031]);
generating a 3D MR volume from the MR image data prior to a treatment of a patient ([0031] MR data is acquired pretreatment and generates a 4D image);and 
respiration gating application of the treatment to the patient ([0009] Tracking anatomy for radiation therapy relies on the MR images acquired at different times during pretreatment) using a 3D MR volume ([0010] the MR data is 3D/4D) and an activation of respiration phase of the patient determined using real-time 3D ultrasound beamspace data acquired during the application of the treatment ([0061] “This process includes acquiring real-time ultrasound images at 144 and determining unique identifiers at 146. Then, at 148, the unique identifiers at 146 are compared to the unique identifiers from the calibration (pre-treatment) set, namely the unique identifiers at 136. A match then correctly identifies the calibration (pre-treatment) images that most closely corresponds to the current respiration or motion state.”).
Foo teaches the system above, but fails to explicitly disclose tracking one or more vascular vessel bifurcations over time; based on a measure of the one or more tracked vascular vessel bifurcations, determining one or more respiration phases of the patient over time, and wherein the activation respiration phase of the patient is determined based on a measure of a plurality of tracked real-time vascular vessel bifurcations.
However in the same pulmonary field of endeavor, Shikata teaches tracking one or more vascular vessel bifurcations over time (Conclusion “A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.”), based on a measure of the one or more tracked vascular vessel bifurcations, determining one or more respiration phases of the patient over time (Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point”), and the activation respiration phase of the patient is determined based on a measure of a plurality of tracked real-time vascular vessel bifurcations (Summary “Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point”; Introduction “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.”).
	It would have been obvious to one of ordinary skill in the art at the time, to modify the image guided treatment system of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata). This combination would lead to the tracking of a plurality of real-time vascular bifurcations, as since the ultrasound beamspace data is in real time, the tracking of the vascular bifurcations which relies on the ultrasound beamspace data must also be in real time.
Foo as modified by Shikata still fails to explicitly disclose for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the 3D MR volume and specific to the respective respiration phase, and respiration gating application of the treatment to the patient using 3D MR respiration phase volume.
However in the same respiratory field of endeavor, Kiely teaches for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the 3D MR volume ([0243] “Furthermore , in some embodiments , method 3100 is applicable to other types of imaging that are not strictly based on X - rays , for example positron emission tomography ( PET ) imaging or MRI imaging”; [0230]“The volumetric measurement of the patient's breathing is obtained using (3108) one or more volumetric breathing phase sensors (e.g., breathing phase sensor 110, FIG. 1) of the group consisting of: a three-dimensional (3D) scanner, [...]The volumetric measurement of the patient's breathing is determined from the point cloud of the surface of the patient's chest"”;[0233] “determining a breathing phase of the lung includes determining a volume of the lung.”; Kiely uses the volumetric measurement from the point cloud of the surface of the patient’s chest as 3D MR volume and from it, determines the breathing phase. Additionally, determining a breathing phase of the lung includes determining a volume of the lung, meaning it would determine the 3D respiration phase volume) and specific to the respective respiration phase ([0008] “while obtaining the volumetric measurement of the patient's breathing , determining , based on the volumetric measurement of the patient's breathing , a breathing phase of the patient . The method includes, in accordance with a determination that the breathing phase of the patient matches a predefined breathing phase”); and 
respiration gating application of the treatment to the patient using the 3D MR respiration phase volume (Abst “The method includes gating the radiation source to expose the patient to radiation based on a determination that the breathing phase of the patient matches a predefined breathing phase” ).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of modeling respiratory gating of Foo in view of Shikata with the method for determining the respiratory volume of breathing phases of Kiely, as this would improve radiation therapy devices by delivering more accurate doses to diseased tissue while minimizing radiation provided to healthy tissue (see Kiely [0255]).

Regarding claim 19, Foo as modified by Shikata and Kiely teaches the method of claim 18, wherein Foo further teaches further comprising a radiation emitting component configured to emit radiation during the treatment (fig 1  [0032] #34 radiation source).

Regarding claim 21, Foo as modified by Shikata and Kiely teaches the system of claim 18, but fails to explicitly disclose determining the one or more respiration phases of the patient over time comprises: performing a cluster analysis using the measure of the one or more tracked vascular vessel bifurcations to identify one or more clusters, wherein each cluster corresponds to a respiration phase of the patient.
However in the same pulmonary field of endeavor, Shikata teaches determining the one or more respiration phases of the patient over time comprises: performing a cluster analysis using the measure of the one or more tracked vascular vessel bifurcations to identify one or more clusters (fig. 6 flowchart of cluster analysis), wherein each cluster corresponds to a respiration phase of the patient (“obtaining positional vectors of the branch points of the pulmonary blood vessels, graph matching is necessary to determine the position of a branch point accurately and to determine the branch point correspondence relations between images of simultaneously different phases” 7. Discussion).
It would have been obvious to one of ordinary skill in the art at the time, to modify the image guided treatment system of Foo with the cluster analysis as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).	

Regarding claim 22, Foo as modified by Shikata and Kiely teaches the method of claim 1, wherein Foo further teaches comprising applying a treatment to the patient using the 3D MR respiration volume ([0016] the therapy includes using 3D/4D MR volume data; [0039] CTV, which is tumor volume, changes with patient respiration or motion, [0057] tumor volume would have different 3D MR respiration phase volume depending on the respiration phase, and the corresponding MR images that closest matches the physical respiration motion is identified with the tumor volume) and a real time ultrasound beamspace data ([0013] “Embodiments further encompass a method for tracking a target during radiation therapy comprising the steps of: acquiring magnetic resonance (MR) images over time during a pre-treatment phase to account for respiratory motion or patient movement; acquiring, using an ultrasound device coupled to a patient, real-time three-dimensional (3D) ultrasound images over time to produce four-dimensional (4D) ultrasound images during a treatment phase for radiation therapy; temporally synchronizing the MR images and the 4D ultrasound images to an imaging time point” Radiation therapy is applied with the use of MR volume and real time ultrasound beamspace data.)

Claims 5, 8, 10, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foo as modified by Shikata and Kiely as applied to claims 1, 11 , and 18 and in further view of Tetteh et al. (“DeepVesselNet: Vessel Segmentation, Centerline Prediction, and Bifurcation Detection in 3-D Angiographic Volumes” March 2018)(hereinafter “Tetteh”).

Regarding claim 5, Foo as modified by Shikata and Kiely teaches the method of claim 1, wherein Foo further teaches providing ultrasound beamspace data (“The system thus comprises a controller having a processor configured to acquire acquisitions of real-time 3D ultrasound images (U(r, t)) over time to produce 4D ultrasound images,”[0010]), but fails to explicitly disclose tracking the one or more vascular vessel bifurcations over time comprises: track vessel bifurcations over time and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations.
In the same pulmonary field of endeavor, Shikata also teaches tracking the one or more vascular vessel bifurcations over time (“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion) comprising: track vessel bifurcations over time(“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion)  and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations (“For a branch system such as a blood vessel system, measuring positional vectors from a branch point detectable between each volume by establishing the branch point as the characteristic point” Introduction ; “taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point” Summary; with branching points as the centroids, the positional vectors of the branch point would include the displacement of the centroids).
It would have been obvious to one of ordinary skill in the art at the time, to modify the method for respiration gating a patient treatment of Foo with tracking of bifurcations taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
However Foo as modified by Shikata fails to explicitly disclose a neural network capable of tracking bifurcation.
 In the same vessel bifurcation field of endeavor, Tetteh teaches a neural network capable of tracking bifurcation (“In this study we focus on the use of artificial neural networks for the tasks of vessel segmentation, centerline prediction and bifurcation detection.” Pg. 6 B. Network Architecture and Implementations (“To this end, we demonstrate the successful use of simulation based frameworks [7]–[9] that can be used for generating synthetic data with accurate labels (see Sec. III-C) for pretraining our networks, rendering the training of our supervised classification algorithm feasible.” Introduction).).
	It would have been obvious to one of ordinary skill in the art at the time to modify the modify the method of generating patient-specific respiration models of Foo and the tracking of vessel bifurcations with the neural network of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).

	Regarding claim 8, Foo as modified by Shikata and Kiely teaches the method of claim 6, but fails to explicitly disclose a supervised machine learning model using displacement of the one or more tracked vascular vessel bifurcations and cluster labels of one or more clusters.
	Shikata does teach displacement of the one or more tracked vascular vessel bifurcations and cluster labels of one or more clusters (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point.” Summary. The positional vectors would include data on the displacement of the vascular vessel bifurcations, and the characteristic points would serve as cluster labels.).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of generating respiration models of Foo as modified by Shikata with the graph-based cluster analysis of Shikata as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
	In the same vessel bifurcation field of endeavor, Tetteh further teaches a supervised machine learning model (“To this end, we demonstrate the successful use of simulation based frameworks [7]–[9] that can be used for generating synthetic data with accurate labels (see Sec. III-C) for pretraining our networks, rendering the training of our supervised classification algorithm feasible.” Introduction).
	It would have been obvious to one of ordinary skill in the art at the time to modify the modify the method of generating respiration models of Foo and the tracking of vessel bifurcations of Shikata with the supervised classification algorithm of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).

Regarding claim 10, Foo as modified by Shikata, Kiely, and Tetteh teaches the method of claim 8, wherein Foo further teaches the respective respiration phase comprises an expiration phase. (“In particular, various embodiments use the real-time imaging of ultrasound to identify and label each imaging time point and associate the designated time point with a respiratory state or selected motion state” [0030] inhalation and exhalation would be an inherent state of the patient).

Regarding claim 12, Foo as modified by Shikata and Kiely teaches the method of claim 11, wherein Foo further teaches a series of activation respiration phases of the patient during the treatment (“during a treatment phase for radiation therapy… generating a series of real-time transformation functions to identify one or more fiducial markers from one or more of the 4D ultrasound images at each time point, t, wherein the fiducial markers represent a respiratory or motion state, R(t), and link one or more corresponding MR images, M.(r, t), to the respiratory or motion state at the imaging time point.” [0013]; since 4D is over time, there would a series of images corresponding with different respiration phases), but fails to explicitly disclose using displacement of the one or more tracked vascular vessel bifurcations.
	In the same pulmonary field of endeavor Shikata teaches displacement of the one or more tracked vascular vessel bifurcations (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point.” Summary. The positional vectors would include data on the displacement of the vascular vessel bifurcations, and the characteristic points would serve as cluster labels).
It would have been obvious to one of ordinary skill in the art at the time, to modify the method of generating patient-specific respiration models of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
However the combination of Foo as modified by Shikata and Kiely with Shikata still fails to disclose the series of activation respiration phases are predicted.
In the same respiratory field of endeavor, Kiely teaches the series of activation respiration phases are predicted ([0040] prediction model for predicting breathing phases).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of modeling respiratory gating of Foo in view of Shikata with the prediction model of Kiely, as this would improve radiation therapy devices by delivering more accurate doses to diseased tissue while minimizing radiation provided to healthy tissue (see Kiely [0255]).
However the combination of Foo as modified by Shikata and Kiely with Kiely still fails to explicitly disclose a machine learning model trained.
In the same bifurcation field of endeavor, Tetteh further teaches a machine learning model that is trained (“In this study we focus on the use of artificial neural networks for the tasks of vessel segmentation, centerline prediction and bifurcation detection.” Pg. 6 B. Network Architecture and Implementations; “To this end, we demonstrate the successful use of simulation based frameworks [7]–[9] that can be used for generating synthetic data with accurate labels (see Sec. III-C) for pretraining our networks, rendering the training of our supervised classification algorithm feasible.” Introduction).
	It would have been obvious to one of ordinary skill in the art at the time to modify the modify the method of generating patient-specific respiration models of Foo as modified by Shikata and the tracking of vessel bifurcations with the deep learning of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).

Regarding claim 16, Foo as modified by Shikata and Kiely teaches the method of claim 11, wherein Foo further teaches providing ultrasound beamspace data (“The system thus comprises a controller having a processor configured to acquire acquisitions of real-time 3D ultrasound images (U(r, t)) over time to produce 4D ultrasound images,”[0010]).
However Foo fails to explicitly disclose tracking the one or more vascular vessel bifurcations over time comprises: providing the data to a neural network trained to track vessel bifurcations over time and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations.
In the same pulmonary field of endeavor, Shikata also teaches tracking the one or more vascular vessel bifurcations over time (“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion) comprising: track vessel bifurcations over time(“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion)  and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations (“For a branch system such as a blood vessel system, measuring positional vectors from a branch point detectable between each volume by establishing the branch point as the characteristic point.” Introduction; “taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point” Summary; with branching points as the centroids, the positional vectors of the branch point would include the displacement of the centroids).
It would have been obvious to one of ordinary skill in the art at the time, to modify the method of generating patient-specific respiration models of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
 In the same field of endeavor, Tetteh teaches a neural network capable of tracking bifurcation (“In this study we focus on the use of artificial neural networks for the tasks of vessel segmentation, centerline prediction and bifurcation detection.” Pg. 6 B. Network Architecture and Implementations).
	It would have been obvious to one of ordinary skill in the art at the time to modify the modify the method of generating patient-specific respiration models of Foo in view of Shikata in view of Kiely and the tracking of vessel bifurcations with the neural network of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).

	Regarding claim 20, Foo as modified by Shikata and Kiely teaches the image guided treatments system of 18, wherein Foo further teaches providing the ultrasound beamspace data ([0010] ultrasound beamspace data) but fails to explicitly disclose tracking the one or more vascular vessel bifurcations over time comprises: track vessel bifurcations over time and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations.
In the same pulmonary field of endeavor Shikata also teaches tracking the one or more vascular vessel bifurcations over time (“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion) comprising: track vessel bifurcations over time(“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion)  and to output displacements of one or more centroids corresponding to the one or more vascular vessel bifurcations (“For a branch system such as a blood vessel system, measuring positional vectors from a branch point detectable between each volume by establishing the branch point as the characteristic point” Introduction ; “taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point” Summary; with branching points as the centroids, the positional vectors of the branch point would include the displacement of the centroids).
It would have been obvious to one of ordinary skill in the art at the time, to modify the method for respiration gating a patient treatment of Foo with the method of tracking branch points in pulmonary vessels to determine the respiratory motion or phases as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata). 
However the combination of Foo as modified by Shikata and Kiely with Shikata sill fails to disclose a neural network capable of tracking vessel bifurcation.
 In the same bifurcation field of endeavor, Tetteh further teaches a neural network capable of tracking vessel  bifurcation (“In this study we focus on the use of artificial neural networks for the tasks of vessel segmentation, centerline prediction and bifurcation detection.” Pg. 6 B. Network Architecture and Implementations).
	It would have been obvious to one of ordinary skill in the art at the time to modify the modify the method of generating patient-specific respiration models of Foo and the tracking of vessel bifurcations with the neural network of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Foo as modified by Shikata and Kiely as applied to claim 1 and 11, and in further view of Crawford et al., (US20180296283)(hereinafter “Crawford”).

Regarding claim 9, Foo as modified by Shikata and Kiely teaches the method of claim 1, but fails to explicitly disclose registering the three-dimensional MR respiration phase volume to a CT volume containing a target anatomic region for a treatment.
However in the same vessel imaging field of endeavor, Crawford teaches registering the three-dimensional MR respiration phase volume to a CT volume containing a target anatomic region for a treatment (“Once two coordinate systems for respective 3D image scans have been co-registered, a known point or object (e.g., a location of a tumor) … preoperative MRI scan can be co-registered with a coordinate system of an intraoperative CT scan to allow localization of the tumor in the intraoperative CT scan” [0141]).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of determining respiration phases by tracking vessel bifurcation of Foo as modified by Shikata and Kiely with the registration of the MRI scan with the CT scan of Crawford in order to increase accuracy of scans even with shifting of blood vessel nodes (see [0161] Crawford).

Regarding claim 17, Foo as modified by Shikata and Kiely teaches the method of claim 11, but fails to explicitly disclose 3D MR respiration phase volume for the patient is registered to a CT volume containing the target anatomic region for the treatment.
However in the same field of endeavor, Crawford teaches 3D MR respiration phase volume for the patient is registered to a CT volume containing the target anatomic region for the treatment (“Once two coordinate systems for respective 3D image scans have been co-registered, a known point or object (e.g., a location of a tumor) … preoperative MRI scan can be co-registered with a coordinate system of an intraoperative CT scan to allow localization of the tumor in the intraoperative CT scan” [0141]).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of determining respiration phases by tracking vessel bifurcation of Foo as modified by Shikata and Kiely with the registration of the MRI scan with the CT scan of Crawford in order to increase accuracy of scans even with shifting of blood vessel nodes (see [0161] Crawford).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Shikata and Kiely as applied to claim 7 above, and further in view of Matthiesen et al., (“Overview on techniques in cluster analysis”), (hereinafter “Matthiesen”).

Regarding claim 23, Foo as modified by Shikata, Kiely and teaches the method of claim 7, but fails to explicitly disclose wherein the graph-based cluster analysis for measuring displacement of one or more centroids corresponding to the one or more vascular bifurcations
In the same field of endeavor, Shikata further teaches the graph-based cluster analysis for measuring displacement of one or more centroids corresponding to the one or more vascular bifurcations(“The method proposed obtains graph representations of an object using a method previously published, obtains approximately a product set region by taking each branch as a cylinder by local distance transforms in the neighborhood of a branching point obtained from the graph representations, and takes the centroid of this region as the branching point.” Summary; “The branching clusters are obtained by performing local single-seeded distance transform with the point existing in each direction of the path connected with the cluster of interest as shown in Fig. 3.” Section 4.2 the branching clusters would each be a centroid).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of generating respiration models of Foo as modified by Shikata and Kiely with the graph-based cluster analysis of Shikata as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
	However the combination of Foo, Shikata, and Kiely fails to explicitly disclose vector cosine distances.
	In the same cluster analysis field of endeavor, Matthiesen teaches vector cosine distances (pg. 87 last paragraph titled “Vector angle distance” uses the same similarity metric as vector cosine distance.).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known technique of vector angle distance of Matthiesen with the cluster analysis as performed of Foo as modified by Shikata and Kiely in order to group displacements of centroids with each other as a similarity method for cluster analysis, as the application of vector angle/cosine distances with cluster analysis is well known in the field, and one of ordinary skill in the art would have been able to make such a combination with reasonably predictability.

	Regarding claim 24, Foo as modified by Shikata, Kiely and Matthiesen teaches the method of claim 23, but fails to explicitly disclose the vector cosine distances are used to form a similarity graph for cluster respiratory phases.
	In the same pulmonary field of endeavor, Shikata teaches a similarity graph for clustering respiratory phases(fig. 8 a-c “While a graph is obtained and the centroid of the clusters is calculated and then thinning is performed by connecting the clusters in the original method, a branch point is detected by implementing the procedure up to obtaining the cluster center of the original method in this study. The images used in the experiments contain 63 end points, and the distribution of branch points obtained by performing single-seeded distance transform with each of these points as the starting point is studied. Figure 8 shows the results.” Section 5.2.1; “analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point.” Summary; shows how similar the centroids are in  distance from the branch point, and the different time phases would correspond with different respiratory phases).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of generating respiration models of Foo as modified by Shikata and Kiely with the graph-based cluster analysis of Shikata as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
 	In the same cluster analysis field of endeavor, Matthiesen teaches vector cosine distances (pg. 87 last paragraph titled “Vector angle distance” uses the same similarity metric as vector cosine distance.).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known technique of vector angle distance of Matthiesen with the cluster analysis as performed of Foo as modified by Shikata and Kiely in order to group displacements of centroids with each other as a similarity method for cluster analysis, as the application of vector angle/cosine distances with cluster analysis is well known in the field, and one of ordinary skill in the art would have been able to make such a combination with reasonably predictability.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Shikata, and in further view Kiely and Tetteh.

Regarding claim 25, Foo teaches a method comprising: 
acquiring magnetic resonance (MR) image data (“The system thus comprises a controller having a processor configured to acquire acquisitions of real-time three-dimensional (3D) MR images (MC r, t)) over time to produce 4DMR images”[0010], and ultrasound beamspace data of a patient over time (“The system thus comprises a controller having a processor configured to acquire acquisitions of … real-time 3D ultrasound images (U(r, t)) over time to produce 4D ultrasound images” [0010]) prior to treatment ([0031]);
in the ultrasound data of the patient acquired prior to the patient treatment (the US data acquired in the pre-treatment phase[0031]),
use real-time ultrasound data acquired during the patient treatment (ultrasound data is acquired during treatment phase and is real time[0008]) to identify patient respiration phases in real-time ([0009] the ultrasound images are used to determine the respiratory phase) and to use the respiration phase data to gate the patient treatment ([0009] radiation is performed with regards to the position of the treatment volume relative to the radiation therapy beam. The position is determined from the respiratory motion that is based from ultrasound images).
However Foo is fails to explicitly disclose tracking one or more vascular vessel bifurcations over time, based on a measure of the one or more tracked vascular vessel bifurcations, determining one or more respiration phases of the patient over time, displacement of the one or more tracked vascular vessel bifurcations, and identifying patient respiration phases comprises, tracking a plurality of vascular vessel bifurcations.
In the same pulmonary field of endeavor, Shikata teaches tracking one or more vascular vessel bifurcations over time (“A method for determining the position of a branch point with good accuracy is proposed as a basic technique of lung nonrigid registration using vascular branch points in this paper.” Conclusion), based on a measure of the one or more tracked vascular vessel bifurcations, determining one or more respiration phases of the patient over time (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point” Summary; “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.” Introduction), displacement of the one or more tracked vascular vessel bifurcations (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point.” Summary. The positional vectors would include data on the displacement of the vascular vessel bifurcations), and identifying patient respiration phases comprises, tracking a plurality of vascular vessel bifurcations (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point” Summary; “Obtaining the position vector of each point within the lungs in each breathing phase or learning how each point moves is necessary in order to analyze such shape changes of the lungs. In acquiring such information, the accuracies of the detection and establishment of characteristic points between different time phase images are very important.” Introduction).
	It would have been obvious to one of ordinary skill in the art at the time, to modify the method of generating patient-specific respiration models of Foo with the method of tracking bifurcations in pulmonary vessels to determine the respiratory motion or phases, using branch point analysis, and determining respiratory phase based on tracked vessel bifurcations as taught by Shikata, as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata). This combination would lead to the tracking of a plurality of real-time vascular bifurcations, as since the ultrasound beamspace data is in real time, the tracking of the vascular bifurcations which relies on the ultrasound beamspace data must also be in real time.
However Foo as modified by Shikata fails to explicitly disclose training a machined learning model.
In the same vessel bifurcation field of endeavor, Tetteh further teaches a training machine learning model (“To this end, we demonstrate the successful use of simulation based frameworks [7]–[9] that can be used for generating synthetic data with accurate labels (see Sec. III-C) for pretraining our networks, rendering the training of our supervised classification algorithm feasible.” Introduction).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of generating respiration models of using real-time ultrasound data Foo and the displacement of tracked bifurcations of Shikata with the supervised classification algorithm of Tetteh, as it would enhance the overall robustness and accuracy of analysis of angiographic volumes (see II. Prior work and Open Challenges, Tetteh).
Foo as modified by Shikata and Tetteh still fails to explicitly disclose for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the MR volume and specific to the respective respiration phase.
	However in the same respiratory field of endeavor, Kiely teaches for a respective respiration phase of the one or more respiration phases, determining a 3D MR respiration phase volume for the patient from the 3D MR volume (“Furthermore , in some embodiments , method 3100 is applicable to other types of imaging that are not strictly based on X - rays , for example positron emission tomography ( PET ) imaging or MRI imaging” [0243] ;“The volumetric measurement of the patient's breathing is obtained using (3108) one or more volumetric breathing phase sensors (e.g., breathing phase sensor 110, FIG. 1) of the group consisting of: a three-dimensional (3D) scanner, [...]The volumetric measurement of the patient's breathing is determined from the point cloud of the surface of the patient's chest"” [0230]; “determining a breathing phase of the lung includes determining a volume of the lung.”[0233]; Kiely uses the volumetric measurement from the point cloud of the surface of the patient’s chest as 3D MR volume and from it, determines the breathing phase. Additionally, determining a breathing phase of the lung includes determining a volume of the lung, meaning it would determine the 3D respiration phase volume) and specific to the respective respiration phase (“while obtaining the volumetric measurement of the patient's breathing , determining , based on the volumetric measurement of the patient's breathing , a breathing phase of the patient . The method includes, in accordance with a determination that the breathing phase of the patient matches a predefined breathing phase” [0008]).
([0039] “CTV (r, t) changes with patient respiration or motion.”; [0054] “tumor volume (CTV)”; the corresponding previously acquired MR images, M(r, t), with the time index, t, that most closely matches the physical respiration r motion state at that time, t*, during the treatment phase are identified in real-time. From this identification, the target clinical tumor volume, CTV(t), as well as the planning treatment volume, PTV(t) for this time point, t* is identified [0057]; The CTV would have different 3D MR respiration phase volume depending on the respective respiration phase;
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of modeling respiratory gating of Foo as modified by Shikata and Tetteh with the method for determining the respiratory volume of breathing phases of Kiely, as this would improve radiation therapy devices by delivering more accurate doses to diseased tissue while minimizing radiation provided to healthy tissue (see Kiely [0255]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Foo as modified by Shikata, Kiely, and Tetteh as applied to claim 10 above, and further in view of Z Lin, W., Guo, J., Rosen, M.A. and Song, H.K. (2008), Respiratory motion-compensated radial dynamic contrast-enhanced (DCE)-MRI of chest and abdominal lesions. Magn. Reson. Med., 60: 1135-1146. https://doi.org/10.1002/mrm.21740 (hereinafter “Lin”).

Regarding claim 26, Foo as modified by Shikata and Kiely teaches the method of claim 10, but fails to explicitly disclose cluster labels.
In the same pulmonary field of endeavor, Shikata teaches cluster labels (“Our final goal is to analyze the breathing movement of the lungs by nonrigid registration of the volume data between different time phases with vascular branch points spanning the lungs as characteristic points and obtaining positional vectors of each point.” Summary. The positional vectors would include data on the displacement of the vascular vessel bifurcations, and the characteristic points would serve as cluster labels.).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of generating respiration models of Foo as modified by Shikata with the graph-based cluster analysis of Shikata as this would increase accuracy of detecting the changes in the shapes of the lungs during the breathing cycle of patients (see Introduction of Shikata).
However Foo as modified by Shikata, Kiely and Tetteh with Shikata still fails to explicitly disclose a maximum number of data points is considered to be the expiration phase.
In the same respiratory gating field of endeavor, Lin teaches a maximum number of data points is considered to be the expiration phase (Materials and Methods: Respiratory Self-Gated DCE-MRI fig. 2 depicts a plurality of cluster of data points that are around the peaks. Since each peak is considered to be an expiration, that means any cluster that has the maximum number of data points (which would be all of them) would be considered to be the expiration phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the filtered data for determining the expiration phase, as this respiratory gating technique would provide images with superior quality due to better correspondence with actual respiratory motion (see third paragraph).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Foo as modified by Shikata and Kiely as applied to claim 1 above, and further in view of Makin et al., (US20060079868A1).

Regarding claim 27, Foo as modified by Shikata and Kiely teaches the method of claim 1, wherein Foo further teaches wherein the ultrasound beamspace data acquired prior to the treatment ([0031] ultrasound data is acquired pre-treatment) and the real-time ultrasound beamspace data acquired during the treatment ([0008] real-time ultrasound is acquired during therapy).
However Foo is silent regarding acquiring using the same ultrasound probe and placement.
In the same ultrasound field of endeavor, Makin teaches acquiring using the same ultrasound probe and placement ([0068] the same probe maybe used before, during, or after treatment to monitor the same treatment region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acquisition of beamspace data of Foo as modified by Shikata and Kiely with the probe usage and placement of Makin, as this would facilitate high speed imaging over a large region of interest to enable accurate imaging over a large region of interest (see Makin [0068]).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant has argued that cited references in combination do not suggest the above recitation of claims 1, 11, and 18, specifically “in the real-time ultrasound beamspace data, tracking a plurality of real-time vascular vessel bifurcations”.
Examiner disagrees. Examiner respectfully stresses that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Foo has been used to teach real time and ultrasound beamspace data, and Shikata has been used to teach vascular vessel bifurcations
It should be noted that in the Non-Final Rejection filed 20 June 2022, the Examiner relied on the combination of Foo and Shikata to teach the ultrasound beamspace data tracking. As seen in the rejection,  Foo taught the usage of ultrasound beamspace data, and Shikata taught the tracking of vascular bifurcations, and one of ordinary skill of the art would be able to combine the references as both CT and Ultrasound are capable of imaging blood vessel bifurcations.
Applicant has also argued that Shikata’s technique of tracking of vascular bifurcations cannot be applied as it is to Foo’s data specifically because Shikata uses a non-rigid registration technique, which Applicant claims that those of ordinary skill in the art would regard as not possible in real-time ultrasound data (such as Foo’s data). Examiner disagrees. As seen by Zhang, Weiwei, et al. “Adaptive Non-Rigid Registration of Real Time 3D Ultrasound to Cardiovascular MR images” Research Gate, PubMed, February 2007, non-rigid registration is possible to be applied to real time ultrasound data (Abstract), and as such, one of ordinary skill in the art would be able to apply the Shikata to Foo.

Regarding applicant’s arguments of claim 5, and in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tetteh is analogous art, and one of ordinary skill in the art would be able to recognize that a combination of Foo’s teaching of providing ultrasound beamspace data ([0010]) with Shikata’s output displacements of one or more centroids (Introduction teaches a branch system for the blood vessel system and measuring positional vectors by establishing the branch point as a characteristic point; Summary teaches the branch point as the centroid; thus the positional vectors that describe the branch point would include the displacement of the centroids) and the neural network (Introduction) of Tetteh would improve the invention as it would enhance the overall robustness and accuracy of analysis of angiographic volumes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Weiwei, et al. “Adaptive Non-Rigid Registration of Real Time 3D Ultrasound to Cardiovascular MR images” Research Gate, PubMed, February 2007.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793